Citation Nr: 0500604	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-25 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
January 1946.  He died in December 2002; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate of record reveals that the veteran 
died in December 2002 from an immediate cause of aspiration 
with respiratory failure due to deconditioning, as a likely 
consequence of a stroke, due to, or as a likely consequence 
of pneumonia.  

3.  Service connection for residuals of accidental gunshot 
wound of the left lung with limitation of excursion of 
diaphragm, for residuals of accidental gunshot wound, muscle 
group XXI, and for shell fragment wounds, right arm were in 
effect at the time of the veteran's death.  

4.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSIONS OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  In this case, the Board finds 
that VA provided the appellant with the necessary 
information.  

In letters dated in February 2003 and in December 2003, the 
RO notified the appellant of the information and evidence 
needed to substantiate a claim of service connection for 
death benefits.  As a result of the February 2003 letter, the 
appellant provided additional evidence in support of her 
claim.  As a result of the second VCAA letter, the appellant 
specifically indicated that all pertinent evidence had been 
submitted and that she continued to contend that her 
husband's death was the result of his gunshot wound to the 
left lung.  The Statement of the Case dated in August 2003 
specifically included the applicable provisions of the VCAA.  
Subsequently, the RO issued a supplemental statement of the 
case in March 2004 that considered all evidence of record.  

The VCAA information provided to the appellant was sent prior 
to the initial rating decision denying her service connection 
claim.  The initial rating decision was issued in May 2003.  
The first of the VCAA notification letters was sent to the 
appellant in February 2003.  Thus, the timing of VA's 
notification actions complies with the express requirements 
of the law as interpreted by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The February 2003 letter 
also advised the appellant to submit any additional 
information or evidence that she wanted VA to obtain.  

In this case, as set forth above, the information provided to 
the appellant met the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has also been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  The appellant has submitted additional 
post-service medical records in support of her claim.  There 
is no indication of unobtained evidence that might aid the 
appellant's claim or that might be pertinent to the bases of 
the denial of this claim.  Thus, the Board finds that VA's 
duty to assist the appellant in obtaining relevant records 
has been satisfied.  38 C.F.R. § 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis to request a medical opinion regarding the 
issue on appeal.  The record clearly reflects that there is 
no evidence to substantiate that the veteran incurred his 
chronic obstructive pulmonary disease, heart disease, 
pneumonia, or diabetes mellitus during his period of service.  
All findings on separation from service were normal and the 
veteran was not treated for his multiple disorders until many 
years after separation from service.  Thus, no further 
medical opinion is necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including diabetes 
mellitus and heart disease, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The death certificate reveals that the veteran died in 
December 2002 from an immediate cause of aspiration with 
respiratory failure due to or as a likely consequence of 
deconditioning, due to or as a likely consequence of a 
stroke, due to or as a likely consequence of pneumonia.  
Other significant conditions contributing to his death, but 
not resulting in the underlying cause, included congestive 
heart failure and diabetes mellitus.  

At the time of the veteran's death, service connection was in 
effect for residuals of an accidental gunshot wound of the 
left lung with limitation of excursion of the diaphragm; 
residuals of an accidental gunshot wound, muscle group XXI; 
and shell fragment wounds of the right arm (dominant).  

The appellant maintains that the veteran's lungs were damaged 
as a consequence of the accidental gunshot wound of the left 
lung he incurred during service.  She specifically contends 
that had the veteran not incurred a chest wound due to 
gunshot wounds, his system would have been stronger, thus 
enabling him better to cope with and defend himself from 
symptoms of pneumonia and chronic obstructive pulmonary 
disease.  

The veteran's service medical records do not contain any 
clinical reference to the presence of symptoms associated 
with a stroke, congestive heart failure, or diabetes mellitus 
II.  There is an incident of pneumonia in service noted in 
medical records dated in October and November 1944.  The 
etiology of the pneumonia was unknown.  Also, in a November 
1944 medical record it was noted that the lungs returned to 
normal.  In September 1945, the veteran sustained accidental 
gunshot wounds to the left chest.  In a September 1945 
certificate, the surgical officer opined that no permanent or 
partial disability would result from that incident.  A final 
diagnosis provided in November 1945 showed pleuritis, 
chronic, fibrinous, moderate, left secondary to perforating 
.32 caliber bullet wound left chest.  There are no further 
medical records that pertain to any pertinent disabilities 
that resulted from the 1945 accidental gunshot wounds to the 
left chest or notations, complaints, or diagnoses related to 
the disorders that caused or contributed to the veteran's 
demise.  

Likewise, the record does not show that the onset of 
congestive heart failure, diabetes mellitus, residuals of a 
stroke, or pneumonia occurred within a year from separation 
from service.  In the report from a VA examination conducted 
in June 1948, medical findings of the respiratory, digestive, 
cardiovascular, and genitourinary systems were reported as 
normal.  Contemporaneous x-ray studies revealed a normal 
heart and lungs.  The diagnoses rendered at that time were 
pleuritis, chronic, left chest caused by accidental bullet 
wound.  Moreover, these disorders were not identified for 
decades after service separation.  In a VA examination report 
dated in June 1985, the examiner noted the veteran's history 
of an inservice accident that resulted in gunshot wound to 
the left side of his chest, and shell fragment wounds to the 
right arm.  There was no damage to the chest or muscles of 
respiration and no impairment of function.  In a VA medical 
certificate dated in July 1985, the veteran reported recent 
symptoms of shortness of breath and a cough; the veteran had 
a 48-year history of cigarette smoking and continued to smoke 
a pack and a half per day.  The diagnoses were residuals, 
gunshot wound, left lung with previous x-ray evidence of 
pleural adhesions at the left base and probable chronic 
obstructive pulmonary disease in a longtime heavy cigarette 
smoker.  

In a report from the Schumpert Medical Center dated in July 
1990, the examiner noted a diagnosis of hemoptysis and 
reported that the most common etiology would be bronchitis 
and/or pneumonia, but given the veteran's history of chronic 
obstructive pulmonary disease with cigarette smoking, 
endobronchial process must also be excluded.  In a recitation 
of the veteran's past medical history, there was no known 
history of myocardial infarction, diabetes, and congestive 
heart failure.  

Further, in a report dated in January 1998 from the Marshall 
Regional Medical Center, the veteran was admitted for 
complaints of severe weakness.  The veteran's past medical 
history included diabetes mellitus, controlled; ischemic 
heart disease and an old anterior wall myocardial infarction; 
some problems with congestive heart failure; reported several 
small strokes that were asymptomatic; pulmonary fibrosis; 
chronic obstructive pulmonary disease; distant smoking; and 
pneumonia shot in July 1997.  In an August 1998 report from 
the Marshall Internal Medicine Associates, James H. Harris, 
M.D., reported in pertinent part that the veteran had 
stenosis, chronic obstructive pulmonary disease, cerebral 
vascular insufficiency, diabetes mellitus, "and the like."  
Also, the veteran was reported to be totally and permanently 
disabled.  

Additionally, in a report from a VA examination conducted in 
September 1999, the examiner noted the veteran's history of 
shell fragment wounds to the right arm and a gunshot wound to 
the left chest.  The veteran was diagnosed as having muscle 
injury of the right biceps secondary to shrapnel, with no 
significant residual, and congestive heart failure.  The 
examiner concluded that it appeared that the veteran's 
current problems were significantly due to the congestive 
heart failure.  An x-ray study done in September 1999 
revealed evidence of chronic obstructive pulmonary disease.  

In May 2000, Dr. Harris noted that the veteran's gunshot 
wound to the chest "could, indeed, be contributing to his 
chronic dyspnea, chronic obstructive bronchopulmonary 
disease, and heart trouble."  

In June 2001, Mark P. Batrice, M.D., provided an opinion that 
the veteran's gunshot wound was a definite cause of chronic 
severe pain and weakness, in addition to his chronic dyspnea, 
chronic obstructive broncho-pulmonary disease, and heart 
trouble.  In a letter dated in July 2001, VA asked for 
clarification from Dr. Batrice as to the scientific rationale 
behind his opinion.  Dr. Batrice was requested that to 
provide any diagnostic studies to support his opinion that 
the veteran's gunshot wound was the definite cause of his 
pulmonary disease and heart trouble, as opposed the veteran's 
chronic obstructive pulmonary disease and long-term history 
of tobacco use.  Further, VA asked for a rationale as to why 
Dr. Batrice had concluded that the veteran's congestive heart 
failure was not related to his history of hypertension, 
coronary artery disease, and diabetes mellitus, but rather to 
the inservice gunshot wound.  No reply was received.  

In a VA examination dated in July 2001, the examiner reported 
the veteran's long-term history (50 years) of tobacco use and 
among various diagnoses, noted a past medical history of a 
gunshot wound to the left chest in September 1945; a small 
shell fragment wound to the right arm in June 1945; diabetes 
mellitus in 1990; congestive heart failure in 1992; coronary 
artery disease in 1992; and chronic obstructive pulmonary 
disease in the 1980s.  The examiner noted the veteran's 
service-connected disability of residuals of a gunshot wound 
to the left lung with limitation of excursion of the 
diaphragm, and opined that no scientific rationale was 
evident for residuals of the gunshot wound leading to 
congestive heart failure.  The examiner concluded that it was 
most likely that the etiology of the veteran's congestive 
heart failure was his coronary artery disease, hypertension, 
and diabetes mellitus.  

In a VA examination dated in June 2002 for the purpose of 
determining the need for aid and attendance or household 
bound status, the examiner noted the veteran's past medical 
history that included the onset of diabetes mellitus II in 
1990, coronary artery disease in 1992, chronic obstructive 
pulmonary disease, and the residual disabilities from the 
1945 gunshot wounds.  In addition to the examiner's 
conclusions regarding the effect of the veteran's service-
connected disabilities on his ability to care for his 
personal needs, the examiner also opined that the veteran did 
not appear to have any significant residual disability from 
his gunshot wound to the left chest.  The examiner opined 
that the veteran's pulmonary problems were due to his 
obstructive ventilatory impairment due to chronic obstructive 
pulmonary disease, incurred in the 1980s, by way of history.  
The examiner further opined that this was not related to the 
veteran's gunshot wound.  

Marshall Regional Medical Center records dated in December 
2002 reflect hospitalization immediately preceding the 
veteran's death in that month.  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.  
There is no medical evidence of record to substantiate the 
appellant's allegations of a connection between the veteran's 
death from respiratory failure due to deconditioning, as a 
likely consequence of a stroke, or as a likely consequence of 
pneumonia with his period of service, either on a direct or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, as noted above, several contradictory medical 
opinions are associated with the claims folder.  In those 
reports in which VA examiners provided an opinion that the 
veteran's various disorders that resulted in his death, to 
include his respiratory diseases, heart disease, and diabetes 
mellitus, were not related to his period of service, the 
Board notes that findings are most probative because they 
specifically addressed the etiology of the veteran's 
respiratory, heart, and diabetic disorders based on a review 
of his claims folder, his past medical history, and were part 
of physical examinations.  See also Bloom v. West, 12 Vet. 
App. 185 (1999).  

To the contrary, those opinions of record above that merely 
relate the veteran's various disabilities to his period of 
service are unsubstantiated by any medical rationale or 
diagnostic studies so as to warrant service connection on 
this basis.  As noted, requests for supporting evidence with 
respect to Dr. Batrice's opinion went unanswered.  Moreover, 
with respect to the opinion provided by Dr. Harris that the 
veteran's gunshot wound to the chest "could" be a 
contributing factor to his dyspnea, chronic obstructive 
pulmonary disease, and heart trouble, this opinion is 
speculative at best.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight).  

Thus, the Board concludes that the benefit of the doubt 
doctrine is not for application in this case in light of the 
clear weight of the evidence that is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


